UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7471


DEXTER PALMER,

                    Petitioner - Appellant,

             v.

CECELIA REYNOLDS, Warden at Lee Correctional Institution,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Margaret B. Seymour, Senior District Judge. (8:15-cv-02571-MBS)


Submitted: May 18, 2017                                           Decided: June 5, 2017


Before WILKINSON, TRAXLER, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dexter Palmer, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General,
Alphonso Simon, Jr., Assistant Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dexter Palmer seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254 (2012)

petition. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S.
473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Palmer has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2